LACOMBE,
Circuit Judge. In view of the phraseology of the contract sued upon, the complaint is not entirely clear, and the motion is granted, so far as the first two propositions in the moving papers are concerned. When that is done, there need be no difficulty about answering the complaint, and whether or not a bill of particulars should be required can then be determined. There will have to be a substitution of attorney for the plaintiff. George Alfred Lamb, whose name appears on the papers, is a member of the state bar, and therefore properly began the cause in the state court; but he has never been admitted to practice at the bar of the United States Circuit Court in this District